


Exhibit A.1




Supplier’s Scope of Supply







A.

GENERAL SCOPE OF WORK

Supplier’s general obligations with respect to performance of the Equipment
Supply Obligations are as described in Section 3.1 of the Agreement.

B.

SUPPLY OF TURBINE EQUIPMENT

Supplier shall procure, supply, transport and deliver to the Delivery Point the
following equipment as the same is more particularly described in the Technical
Specifications included in Exhibit D:

1.

Eighteen (18) model V82, 1.65 MW Wind Turbines, as more particularly described
in Exhibit D.1, each having:

a.

an 82-meter diameter 3 bladed rotor,

b.

power supply for FAA Lighting,

c.

capability to connect SCADA to FAA Lighting alarm,

d.

a control panel,

e.

an anemometer,

f.

a junction box at the base of  in each Tower and in the Turbine Nacelle with
power supply,

g.

Advanced Grid (LVRT) Option, as more particularly described in Exhibit D.1.4,

h.

Low temperature package for arctic climate and site conditions, as more
particularly described in Exhibit D.1.5, and

i.

Power factor correction, as more particularly described in Exhibit D.1.6.


2.

Eighteen (18) IEC Class II 80-meter hub height tubular steel towers, as more
particularly described in Exhibit D.3.1.

3.

One (1) SCADA system, as more particularly described in Exhibit D.2, including:

a.

Software, including two (2) client licenses for site, as more particularly
described in Exhibit D.2.3.

b.

Hardware, as more particularly described in Exhibit D.2.2.

c.

Termination of fiber optic cable to SCADA server.




C.

TRANSPORT AND COMMISSIONING OF TURBINE EQUIPMENT

As part of the Equipment Supply Obligations, the following services shall be
provided by Supplier:

1.

Transport and deliver the Turbine Equipment to the Delivery Point:  transport
equipment; loading; clearance through customs; customs fees; import duties;
docking; and warehousing during transportation.  Buyer shall reimburse Supplier
for the costs of any bonding required under any Permit or Applicable Law
covering the transportation of the equipment in the United States.

2.

At the election of Buyer pursuant to Section 3.6.6 of the Agreement, (i) provide
and deliver the Lifting and Rigging Tools container to the Project Site and (ii)
 transport the Lifting and Rigging Tools container from the Project Site.

D.

TRAINING

Supplier shall provide one (1) basic wind farm and SCADA operations training
course, as further described in Exhibit K, at a mutually acceptable location.
 Up to six (6) individuals designated by Buyer may participate in such course.
 Any travel and lodging costs associated with such individuals attending the
training course shall be to Buyer’s account.  

E.

ADDITIONAL SERVICES

1.

Supplier shall provide first fill of all oils, lubricants and other consumables
required to Commission the Wind Turbines.

2.

Supplier shall make available one (1) blade repair technician as needed during
delivery and erection of Wind Turbines.







Exhibit A.2




Buyer’s Scope of Work







A.

GENERALLY

Buyer’s general obligations with respect to performance of the Balance of Plant
Work are as described in Section 5.3 of the Agreement.

B.

CIVIL WORKS

Buyer shall or shall cause the following works to be designed, surveyed, laid
out, constructed, installed, completed, quality controlled and tested in
accordance with the Agreement.  

B.1

Access from Public Road to Project Site.  Access roads from the public road to
the Project Site, as more particularly described in Exhibit E.1 and the Site
Plan.

B.2

Storage and Laydown Area on Site.  Storage and laydown areas at the Project
Site, as more particularly described in Exhibit E.1.

B.3

Site Facilities and Parking.  Buyer will provide access to utilities and shall
provide the site facilities described in Exhibit E.4.  Buyer shall also provide
sufficient parking for Supplier and its Subcontractors.

B.4

Access Roads on Site.  Access Roads, as more particularly described in Exhibit
E.1 and the Site Plan as described in Exhibit H.2.

B.5

Tower Foundations.  

1.

Tower Foundations and embeds for each Tower, as more particularly described in
Exhibits D.3, using the Tower Foundation Templates described in Exhibit D.3.2.  

2.

Buyer will provide anchor bolts, nuts, washers, leveling nuts and anchor bolt
protective caps.

3.

Buyer will report to Supplier the results of all concrete and grout tests made
for each Tower Foundation.

4.

Buyer will grout the Tower base section in place.

5.

Clean the Tower Foundation pedestals of all debris.




B.6

Wind Turbines and Towers.  

1.

Unloading, handling and storing Turbine Equipment in accordance with the
Agreement.

2.

Cleaning of Turbine Equipment prior to erection.

3.

Repacking and making Delivery Devices available for pick-up by Supplier.

4.

Erection and installation of the base section of each Tower on the Tower
Foundations.

5.

Placing and running down anchor bolts.

6.

Tension to specification the nuts and washers over all anchor bolts applicable
to the relevant Tower base section after grouting as required by the Tower
Foundation design.

7.

Erection and installation of the remaining sections of each of the Towers.

8.

The mounting of each Wind Turbine nacelle on the relevant Tower.

9.

Installation of rotor, hub and blades for each Wind Turbine.  

10.

The installation and wiring of all Tower and Turbine Nacelle internal electrical
works.

11.

Supply and installation of the FAA Lighting and related equipment.

12.

Termination and testing of cable and wiring originating in Turbine Nacelle.

13.

Termination of ground cables to Tower ground lugs.

14.

Mechanical Completion of the Wind Turbines in accordance with the Agreement.

15.

Retensioning of anchor bolts as required approximately ninety (90) days after
erection.

16.

Disposal of any trash or debris.

17.

If Buyer elects to obtain Lifting and Rigging Tools from Supplier pursuant to
Section 3.6.6 of the Agreement, repacking and inventory of Lifting and Rigging
Tool container.

18.

If Buyer elects to obtain Lifting and Rigging Tools from Supplier pursuant to
Section 3.6.6 of the Agreement and does not elect for Supplier to transport such
equipment from the Project Site, transport of Lifting and Rigging Tools
container from the Project Site.

19.

Fill Tower dampener with fluid provided by Supplier.




B.7

General.  All activities and equipment that are the responsibility of Buyer and
necessary for Supplier to achieve Commissioning Completion, Final Completion and
SCADA Completion in accordance with the Agreement.




C.

ELECTRICAL WORKS

Buyer shall or shall cause the following works to be designed, surveyed, laid
out, constructed, installed, completed, quality controlled, tested and energized
in accordance with the Agreement.

C.1

Substation and Grid Interconnection.

1.

Substation with control building.  




C.2

Site Electrical Infrastructure.

1.

Electrical collection system, including trenches, cables, junction boxes,
switches, padmount transformers, grounding and elbows placed in each Tower base
section.  The layout to be substantially in compliance with the layout detailed
in the Site Plan.

2.

Termination of all cables to padmount transformer.

3.

Low voltage cabling and termination between padmount transformer and turbine
controller.




C.3

Project Grounding.

1.

Project grounding grid for the Wind Turbines and Towers that satisfies the
grounding requirements set forth in Exhibit D.3.2.

2.

Grounding grid to include pigtails for termination within Tower by Buyer.

3.

Termination of grounding grid at all points.




C.4

SCADA Cabling.

1.

Supply and installation of Project fiber-optic cabling in compliance with
Exhibits E.2 and E.3 for all Wind Turbines and met towers.

2.

Buyer will perform all in-line splicing of cables.

3.

All SCADA cables are to be tested according to the specifications contained in
Exhibits E.2 and E.3.

4.

Security protected, weather-tight and climate-controlled control location for
the SCADA server.

5.

Terminate fiber optic cable to appropriate control panel inside Wind Turbine
base, met towers and at all junction boxes.




D.

MET TOWERS

Buyer shall or shall cause the following works to be supplied, designed,
surveyed, laid out, constructed, installed, completed, quality controlled,
tested and energized in accordance with the Agreement.  

1.

Met towers and instrumentation for power curve testing and site monitoring.

2.

Power, access road and communication link for each met tower.

3.

Met tower instrumentation, cable, SCADA interface and booms for the permanent
met towers.

4.

Buyer shall coordinate met tower design and selection of instrumentation with
Supplier so as to ensure compatibility with SCADA.




E.

ADDITIONAL SERVICES

E.1

Bonding public roads.  Following receipt of notice from Supplier that bonding is
required to be placed as a condition to obtain any permit or approval required
of Supplier to transport the equipment to be delivered by Supplier to the
Delivery Point, Buyer shall promptly elect whether it wishes to investigate and
negotiate such bonding requirement with the applicable Governmental Authority
and provide written notice of such election to Supplier.  If the bonding
requirement remains following Buyer’s investigation thereof, Buyer shall
promptly notify Supplier thereof in writing and Supplier shall obtain such bond,
provided, however, that Buyer shall reimburse Supplier of the cost of such bond.

E.2

Overall site activities.  Buyer shall:

1.

Maintain continuously all access roads and working areas in a state of good
repair and maintenance;

2.

Re-grade and redress roads and Tower Foundation pad, Crane Pad, lay-down and
storage areas as may be needed from time to time;

3.

Provide dust control and abatement in such frequency as reasonably necessary to
abate dust; and

4.

Perform any and all maintenance on the Balance of Plant Work.










Exhibit A.3




Detailed Task Identification and Division in Relation to Interfaces







Work Description

Buyer

Supplier

 

 

 

Foundation, Anchor Bolt and Tower Installation

 

 

Provide Tower Foundation Templates (if Buyer elects pursuant to Section 3.6.5 of
the Agreement)

 

X

Supply and install Tower anchor bolts, nuts, washers & shims

X

 

Foundation installation and cleaning of all debris

X

 

Leveling of foundation

X

 

Erection of Tower base section

X

 

Placing & running down anchor bolts

X

 

Final level adjustment of Tower base section and grouting

X

 

Tensioning of all anchor bolts

X

 

Erection of mid and top Tower sections

X

 

Supply anchor bolt protective caps

X

 

Post-tension and verify anchor bolt tension after 90 days

X

 

Grease anchor bolts and install anchor bolt protective caps and/or painting of
anchor bolts

X

 

 

 

 

Ground Grid Installation

 

 

Install turbine grounding grid and provide strap and hardware in Tower base

X

 

Termination of Tower ground to ground grid strap

X

 

 

 

 

Padmount Transformer Installation

 

 

Supply LV cable from Wind Turbine generator to Vestas Platform Module (VPM)

 

X

Supply termination materials for Wind Turbine generator side of VPM

 

X

Supply termination materials for padmount transformer side of VPM

X

 

Terminate LV cable to VPM

X

 

Supply LV cable from VPM to padmount transformer

X

 

Supply termination materials for padmount transformer

X

 

Terminate LV cable to padmount transformer

X

 

Supply and install padmount transformer and associated foundation and conduit

 

 

Supply MV cable on Collection System side of padmount transformer

X

 

Supply termination materials for Collection System side of padmount transformer

X

 

Terminate MV cable to Collection System side of padmount transformer

X

 

 

 

 

Fiber Optic Cable Installation

 

 

Design fiber optic network

 

X

Supply fiber optic cable in accordance with Exhibit E

X

 

Install fiber optic network cable in conjunction with Collection System and
junction boxes

X

 

Supply termination material for fiber optic cable terminations to SCADA server
and Wind Turbines

X

 

Install fiber optic cable at tower base providing appropriate amount for
terminations

X

 

Terminate fiber optic cable to appropriate control panel inside Wind Turbine
base

X

 

Provide power supply and communication links for SCADA server

X

 

Supply and install fiber cable to SCADA server location

X

 

Install SCADA server

 

X

Terminate fiber cable to SCADA server

 

X

 

 

 

FAA Lighting Installation

 

 

Obtain Permits for Wind Turbine FAA Lighting layout

X

 

Supply FAA Lighting for Wind Turbines and permanent met towers

X

 

Supply FAA Lighting brackets reasonably approved by Supplier to be mounted to
nacelles and coordinate with Supplier with respect to the placement of such
brackets on the nacelles

X

 

Install FAA Lighting and brackets to designated nacelles

X

 

Obtain Permits for and install FAA Lighting and mounting brackets for met towers

X

 

Obtain Permits for and install FAA Lighting and mounting brackets for cranes

X

 

Connect FAA Lighting to SCADA System (including outage warning system)

 

X

 

 

 

Met Tower Installation (Optional Unless Buyer Elects PCV)

 

 

Design, obtain Permits for, supply and install permanent met towers (rotor
height)

X

 

Design, obtain Permits for, supply, install and remove temporary met towers
(rotor height)

X

 

Design and install foundations

X

 

Terminate fiber cable to met towers

X

 

Provide, install and terminate power system

X

 

Provide, install and remove conduit between met towers as needed

X

 

 

 

 

Site Calibration (Optional Unless Buyer Elects PCV)

 

 

Supply instrumentation, booms and loggers for site calibration

X

 

Install and remove instrumentation, booms and loggers for site calibration

X

 

Perform site calibration

X

 

 

 

 

Power Curve Verification (PCV) (Optional)

 

 

Supply instrumentation, booms and loggers for PCV

X

 

Install and remove instrumentation, booms and loggers for PCV

X

 

Perform PCV per required standards

X

 

Overview PCV

X

 

 

 

 

Permanent Met Tower SCADA Wind Data Collection (Optional)

 

 

Supply instrumentation and loggers for permanent met towers

X

 

Supply booms for permanent met towers

X

 

Install instrumentation, booms and loggers for permanent met towers

X

 

Connect permanent met tower instrumentation and loggers into SCADA system

 

X

 

 

 

Turbine Erection

 

 

Full erection to Mechanical Completion

X

 

Supply of technician(s) to provide technical advice regarding Wind Turbine
erection

 

X

 

 

 










Exhibit A.4




Permits

 




1. Supplier Permits:




All local, provincial and federal Permits necessary to transport the Turbine
Equipment to the Delivery Point.




2. Buyer Permits:




All Permits (other than the Supplier Permits, above) necessary for the execution
and completion of the Equipment Supply Obligations, the Balance of Plant Work,
and any other Permits necessary to develop, construct, install, engineer,
operate or maintain the Project.











Exhibit A.5




Lifting and Rigging Tools







Item

Material No.

Description

Quantity

 

 

 

 

40

300318

Spread bar nacelle NM60-82, upgrade

1

 

 

 

 

50

T2625500

Square Braided Slings SWL 38t 3m.  103mm.

2

 

 

 

 

60

T2863600

Dk-Webbing Sling SWL 3T 4m.

2

 

 

 

 

70

T2513500

Hook Gunnebo Safettyhook BK-22-8

2

 

 

 

 

80

T3473700

Round Sling SWL 8T Circumfe. 4m

3

 

 

 

 

90

300158

Washer ISO 7089 30-200 HV-Delta

12

 

 

 

 

100

300143

Washer ISO 7089 36-200 HV-Delta

12

 

 

 

 

110

300156

Nut ISO 4032 M30 - 10 Delta

12

 

 

 

 

120

300155

Nut ISO 4032 M36 - 10- Delta

12

 

 

 

 

130

T3292600

Storage Box blue 350x206x150

2

 

 

 

 

140

T2408700

Shackle Crosby G-2130 SWL 55T

2

 

 

 

 

150

t2625800

Shackle Crosby G-2130 SWL 35T

6

 

 

 

 

160

T2625600

Shackle Crosby G-2130 SWL 25T

4

 

 

 

 

170

T1636900

Shackle Crosby G-209 SWL 17T

6

 

 

 

 

180

T2187800

Shackle Crosby G-209 SWL 12T

12

 

 

 

 

190

T2192700

Shackle Crosby G-209 SWL 6.5T

4

 

 

 

 

200

300133

Eye Bolt w/swivel ring SWL 15T THELLE

4

 

 

 

 

210

T2824400

Eye Bolt w/swivel ring M30x120 SWL 8T

12

 

 

 

 

220

T3246500

Master Link o 1310-8 swl 8T

4

 

 

 

 

230

300197

Couplg link G 16-8 wll 8t

4

 

 

 

 

240

T2824300

Eye Bolt w/Swivel Ring M36x190 SWL 10T

12

 

 

 

 

250

T3232800

Master Link o 16-8 sw 11..5T

4

 

 

 

 

260

300198

Couplg link G 18/20-8 wll 12.5t

4

 

 

 

 

270

T2783600

DK-Webbing Sling SWL 6T 10m

2

 

 

 

 

280

T3689500

Manuel Chain Hoist SWL 5T 3mtr. Kito

1

 

 

 

 

290

T2492800

Lever Chain Hoist Kito LB 3T. w/3m Chain

1

 

 

 

 

300

T2726200

Sp.t. Bladeprotector 1150mm PEHD500

2

 

 

 

 

310

T3164400

Snatch Block SWL 35T Charlet

2

 

 

 

 

320

T2625400

Wire-Cable Laid Sling SWL 26.6T

2

 

 

 

 

330

T2272900

Steelboxpallet hight 900mmtr.

2

 

 

 

 

340

T2796600

Grommet wire circuit 2 mtr. SWL 37.2T

6

 

 

 

 

350

T2192500

Round Sling SWL 2T Circumfe. 6m

2

 

 

 

 

360

T2166800

Chain sling  legged SWL 3150/2240 KG

1

 

 

 

 

370

T1761900

Round Sling SWL 5T CIRCUMFE. 14M

4

 

 

 

 

380

T3778200

Round sling SWL 15T CIRCUMFE 3.6M

2

 

 

 

 

390

T2881700

Round sling SWL 15T CIRCUMFE. 4M

2

 

 

 

 

400

T2824500

Cable laid wiresling SWL 11.8T 2M 33MM

6

 

 

 

 

410

T2007200

Snatch Block SWL 22T Charlet

6

 

 

 

 

420

T2752800

Steelboxpallet H: 620mm.

1

 

 

 

 

430

T2483200

Shackle Crosby G 209 SWL 8.5T

2

 

 

 

 

440

T2674000

Wire-Rope cable Laid Sling SWL 8.6T 7MTR

2

 

 

 

 

450

T3230100

Spread bar SWL 10T 9m. w/ Hook

1

 

 

 

 

460

300436

Lifting yoke f/hub NM72/82 EVO II SWL50T

1

 

 

 

 

470

T3212800

Webbing bag, conical LM 35.0

2

 

 

 

 

480

300171

Bottom Lifting Device for LM 35

1

 

 

 

 

 

300153

Bottom Lifting Device for AL 40

1

0

300652

Portable Power Pack NM 72/82, Ver. 2

1

0

 

Electric Pressplier Set 16-300#

1








 




 





